IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-711

                                        No. COA21-674

                                    Filed 1 November 2022

     Guilford County, Nos. 16CRS67908; 16CRS67909

     STATE OF NORTH CAROLINA

                   v.

     GERARDO AMBRIZ, Defendant.


             Appeal by defendant from judgment entered 28 May 2021 by Judge Alyson A.

     Grine in Superior Court, Guilford County. Heard in the Court of Appeals 22 March

     2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General Caden
             William Hayes, for the State.

             Appellate Defender Glenn Gerding, by Assistant Appellate Defender Kathryn L.
             VandenBerg, for defendant.


             STROUD, Chief Judge.


¶1           Gerardo Ambriz (“Defendant”) appeals from a judgment entered upon jury

     verdicts finding him guilty of one count of trafficking in methamphetamine by

     possession, one count of trafficking in methamphetamine by transportation, and one

     count of conspiracy to traffic in methamphetamine by possession. Defendant argues

     the State’s evidence was insufficient to support his convictions and that he was denied

     the speedy trial as guaranteed under our state and federal Constitutions. Because
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



     the State presented sufficient evidence to submit Defendant’s charges to the jury, and

     because the trial court did not err by denying Defendant’s speedy trial motions, we

     conclude the trial court committed no error.

                                      I.      Background

¶2           The State presented evidence from two law enforcement officers and one of

     Defendant’s co-defendants, who pled guilty and agreed to testify in exchange for a

     possibly reduced sentence. The State’s evidence tended to show that on 6 February

     2016, a drug deal involving a trafficking quantity of methamphetamine was

     scheduled to take place in Greensboro, North Carolina. This deal was prearranged

     between Mr. Gomez, a police informant, and Mr. Gomez-Macedo, whose street name

     was “Paco.” Paco was connected “to the Atlanta, Georgia, area, [and] knew people in

     that area that could bring drugs” to Greensboro; he was to provide nearly five

     kilograms of methamphetamine. On 6 February 2016, the informant and Paco met

     at a La Fiesta Restaurant in Greensboro. At the restaurant, the informant contacted

     his handlers with the Greensboro Police Department and worked with Detective

     Monge, who posed as the buyer, to show Paco $150,000 in “flash cash” to facilitate the

     deal.   “Flash cash” is money managed by individual police departments for the

     purposes of facilitating these types of transactions, because sellers in transactions of

     this magnitude often want to observe the money before providing drugs. Detective

     Monge drove the money to the La Fiesta Restaurant, where the informant and Paco
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                         Opinion of the Court



     observed the money. Shortly afterward, the informant and Paco learned the narcotics

     had been delayed in Alabama. The evidence indicated the vehicle transporting the

     narcotics was “broken down” or was experiencing “mechanical issues[,]” but also that

     the driver was stopping to rest. After it became apparent the deal would not occur

     that day, the informant and Paco left the La Fiesta Restaurant.

¶3          Detective Williams with the Greensboro Police Department testified at trial

     regarding communications between Defendant and Mr. Reyes, another participant in

     this deal with connections to the driver, the informant, and Paco. Detective Williams

     also testified regarding the circumstances of the deal. On 6 February, Mr. Reyes sent

     Defendant a file with the driver’s contact information. Defendant responded and told

     Mr. Reyes, “cousin, tell them they’re going to call him on behalf of Pitufo.”12 Later

     that evening, Mr. Reyes asked Defendant “Are you coming here, cousin?” He then

     sent a text message to Defendant at 2:17 a.m. the morning of 7 February and told

     Defendant “he is here in Alabama, cousin.           He’s going to stop there and rest.”

     Defendant responded to this message: “It is good, cousin.” Defendant then sent Mr.

     Reyes a Georgia address later in the morning, and Detective Williams did not testify




            1 The text messages the State’s witnesses testified about were originally in Spanish.
     The text messages were translated as part of the State’s investigation. We discuss the text
     messages as translated and testified to by the State’s witnesses.
            2 The Greensboro Police Department did not identify anyone as “Pitufo” during their

     investigation.
                                       STATE V. AMBRIZ

                                        2022-NCCOA-711

                                       Opinion of the Court



     about any other text messages of note.

¶4         Later on 7 February, when officers began arriving at the La Fiesta in

     Greensboro, they noted the informant had already arrived. Shortly after arriving,

     Detective Williams “observed [the] informant, along with [Paco] and two other

     unidentified Hispanic males” exit the La Fiesta Restaurant. These two individuals

     were later identified as Mr. Reyes and Defendant. The group left La Fiesta and

     shortly afterward the driver arrived in a “gray Toyota Prius” registered in Georgia.

     When the Prius arrived, Defendant and Mr. Reyes got into the Prius while the

     informant and Paco got into the informant’s rental vehicle, a “gold or tan Chevrolet

     Suburban.” These two vehicles then “traveled in tandem or one behind the other, the

     Suburban leading the way[,]” until they arrived at a “public storage facility”

     approximately five minutes from the La Fiesta Restaurant where the informant had

     rented a unit.

¶5         The driver testified about the events inside the storage facility. Upon arriving

     at the storage unit, the driver “backed up the car inside so the cameras wouldn’t see,

     and Leo [Reyes] told the young man, ‘Get out and get the drugs out.’” The driver

     identified the “young man” as Defendant. But Defendant was unable to exit the Prius

     because the driver “had activated the child locks, and because [Defendant] couldn’t

     get out and [the driver] wanted it to be fast, [the driver] was the one that took the

     drugs out.” After dropping the drugs off at the storage unit, the driver, Reyes, and
                                           STATE V. AMBRIZ

                                           2022-NCCOA-711

                                       Opinion of the Court



     Defendant left and drove to a nearby gas station.

¶6         Reyes and Defendant rode to the gas station with the driver inside the Prius.

     The driver of the Suburban waited at the storage facility for “approximately ten

     minutes” then drove to the gas station where Reyes and Defendant got into the

     Suburban. Both vehicles then left the gas station separately, and officers followed

     the Suburban to another nearby restaurant. While at that restaurant, the informant

     called the officers, pretending to arrange delivery of the money. Eventually, the

     driver of the Suburban returned to the storage unit where Defendant and the other

     participants in the drug deal were arrested.

¶7         Defendant was indicted for one count of trafficking in methamphetamine by

     possession, one count of trafficking in methamphetamine by transport, and one count

     of conspiracy to traffic in methamphetamine by possession. Defendant was tried

     three times for these offenses. The first two trials from 3 April 2018 to 6 April 2018

     and 19 August 2019 to 26 August 2019 ended in deadlocked juries. Defendant’s third

     trial began on 24 May 2021 and a jury found Defendant guilty on all charges on 28

     May 2021. Defendant gave notice of appeal in open court, and a judgment was

     entered the same day.

¶8         The procedural history of this case for purposes of Defendant’s speedy trial

     claim is laid out separately below.

                                       II.     Analysis
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



¶9           Defendant makes two arguments on appeal. First, he contends the trial court

       erred by denying his motion to dismiss because there was insufficient evidence to

       support his convictions. Next, he argues the trial court erred by denying his motions

       to dismiss based upon violations of his right to a speedy trial.

       A. Sufficiency of the Evidence

¶ 10         Defendant first argues the State presented insufficient evidence to show he

       participated in the methamphetamine deal. Defendant made a general motion to

       dismiss at the close of State’s evidence, and therefore we address each of defendant’s

       convictions. See State v. Glisson, 251 N.C. App. 844, 847, 796 S.E.2d 124, 127 (2017)

       (This Court has “precedent holding that a general motion to dismiss for insufficiency

       of the evidence preserves all issues regarding the insufficiency of the evidence, even

       those issues not specifically argued before the trial court[,]” and a general “motion to

       dismiss require[s] the trial court to consider whether the evidence was sufficient to

       support each element of each charged offense.”).

¶ 11         In ruling on a motion to dismiss:

                    the trial court must determine whether the State has
                    presented substantial evidence of each essential element of
                    the offense charged and substantial evidence that the
                    defendant is the perpetrator. If substantial evidence of
                    each element is presented, the motion for dismissal is
                    properly denied. Substantial evidence is relevant evidence
                    that a reasonable mind might accept as adequate to
                    support a conclusion. It is immaterial whether the
                    substantial evidence is circumstantial or direct, or both.
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



                     Circumstantial evidence may withstand a motion to
                     dismiss and support a conviction even when the evidence
                     does not rule out every hypothesis of innocence. The
                     evidence need only give rise to a reasonable inference of
                     guilt in order for it to be properly submitted to the jury.

       State v. Shelman, 159 N.C. App. 300, 304-05, 584 S.E.2d 88, 92 (2003) (quotations,

       citations, and alterations omitted).

¶ 12          “In determining whether the State has presented sufficient evidence to support

       a conviction, ‘the trial court is required to view the evidence in the light most

       favorable to the State, making all reasonable inferences from the evidence in favor of

       the State.’” Id. at 305, 584 S.E.2d at 92 (quoting State v. Kemmerlin, 356 N.C. 446,

       473, 573 S.E.2d 870, 889 (2002)). Any “[c]ontradictions and discrepancies must be

       resolved in favor of the State . . . .” Id. (alteration in original) (quoting State v.

       Bullard, 312 N.C. 129, 160, 322 S.E.2d 370, 388 (1984)). “However, ‘[i]f the evidence

       is sufficient only to raise a suspicion or conjecture as to either the commission of the

       offense or the identity of the defendant as the perpetrator of it, the motion should be

       allowed.’” State v. Loftis, 185 N.C. App. 190, 196, 649 S.E.2d 1, 6 (2007) (alteration

       in original) (quoting State v. Powell, 299 N.C. 95, 98, 261 S.E.2d 114, 117 (1980)). On

       appeal, “[w]hether the State presented substantial evidence of each essential element

       of the offense is a question of law; therefore, we review the denial of a motion to

       dismiss de novo.” State v. Crockett, 368 N.C. 717, 720, 782 S.E.2d 878, 881 (2016)

       (italics added).
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



          1. Trafficking by Possession

¶ 13         Defendant moved to dismiss the offense of trafficking in methamphetamine by

       possession of 400 grams or more of methamphetamine. Defendant argues “[t]he State

       did not present substantial evidence that [Defendant] possessed the drugs.” He also

       argues the State conceded Defendant never actually possessed the drugs, and “[t]he

       State failed to establish [Defendant] had constructive possession” of the drugs. The

       State argues theories of constructive possession and acting in concert for this offense.

       The State contends Defendant’s proximity to the drugs combined with his attempted

       exit from the car to put the drugs in the storage locker constituted constructive

       possession of the drugs. The State also argues Defendant, the driver, and various

       middlemen in this case “all acted in concert to transport, possess, and sell the

       methamphetamine.” Because there was substantial evidence to show that Defendant

       was acting in concert with the other participants of this methamphetamine deal, the

       trial court did not err by denying Defendant’s motion to dismiss.

¶ 14         The State was required to present “substantial evidence of each essential

       element” of trafficking in methamphetamine by possession. Shelman, 159 N.C. App.

       at 304, 584 S.E.2d at 92. “To convict a defendant of [trafficking in methamphetamine

       by possession], the State must prove the [D]efendant (1) knowingly possessed . . .

       methamphetamine, and (2) that the amount possessed was greater than 28 grams.”

       Id. at 305, 584 S.E.2d at 93; see N.C. Gen. Stat. § 90-95(h)(3b) (2016). “The ‘knowing
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       possession’ element of the offense of trafficking by possession may be established by

       a showing that . . . (2) the defendant had constructive possession, or (3) the defendant

       acted in concert with another to commit the crime.” See State v. Reid, 151 N.C. App.

       420, 428, 566 S.E.2d 186, 192 (2002) (quotation omitted) (applying North Carolina

       General Statute § 90-95(h)(3) in a cocaine trafficking case). “Constructive possession

       [of a controlled substance] occurs when a person lacks actual physical possession, but

       nonetheless has the intent and power to maintain control over the disposition and

       use of the [controlled] substance.” State v. Alston, 193 N.C. App. 712, 715, 668 S.E.2d

       383, 386 (2008) (alteration in original) (quoting State v. Wilder, 124 N.C. App. 136,

       139-40, 476 S.E.2d 394, 397 (1996)). “As to the [State’s acting in concert theory], [a]

       defendant acts in concert with another to commit a crime when he acts in harmony

       or in conjunction . . . with another pursuant to a common criminal plan or purpose.”

       Reid, 151 N.C. App. at 429, 566 S.E.2d at 192 (second alteration and ellipsis in

       original) (internal quotations omitted).

¶ 15         Because the State presented “relevant evidence that a reasonable mind might

       accept as adequate to support [the] conclusion” that Defendant knowingly possessed

       the methamphetamine under an acting in concert theory, Shelman, 159 N.C. App. at

       304, 584 S.E.2d at 92, we do not need to address Defendant’s constructive possession

       argument. Viewed “in the light most favorable to the State,” id. at 305, 584 S.E.2d

       at 92, the State’s evidence tended to show Defendant was acting in concert with the
                                   STATE V. AMBRIZ

                                   2022-NCCOA-711

                                  Opinion of the Court



other methamphetamine deal participants. State’s evidence showed the following

sequence of events: (1) Reyes, an apparent middleman, notified Defendant early in

the morning on 7 February, the day of the deal, that the driver bringing the drugs

was stopping to rest in Alabama; (2) as testified to by Detective Williams this message

was consistent with the 6 February meeting between the informant, and the Atlanta

connection, Paco; (3) later that day Defendant met with Reyes and the driver at the

La Fiesta Restaurant in Greensboro; (4) Defendant rode together with Reyes and the

driver to the storage unit to drop off the methamphetamine; (5) Reyes instructed

Defendant to transfer the methamphetamine from the car to the storage unit but

Defendant was stopped by the child locks on the driver’s vehicle; (6) Defendant left

the storage unit with Reyes and the driver for a nearby gas station where Defendant

and Reyes transferred to another vehicle, a Suburban driven by the informant, in

which they travelled to a nearby restaurant with the informant and Paco to wait for

the money; and (7) then Defendant travelled with the group back to the storage unit

where they were apprehended by police. Viewed “in the light most favorable to the

State,” a “reasonable inference[]” drawn from this evidence is that the group,

including Defendant, was working together to sell the methamphetamine. Shelman,

159 N.C. App. at 305, 584 S.E.2d at 92. Defendant, the driver, and the various

middlemen were working together “pursuant to a common criminal plan or purpose”

to sell nearly five kilograms, well over 28 grams, of methamphetamine. Reid, 151
                                         STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



       N.C. App. at 429, 566 S.E.2d at 192. There was substantial evidence to show, as

       argued by the State, “that Defendant was an active participant in the drug trafficking

       and sale.”   Both the “knowing possession” and possession amount elements of

       trafficking by possession are supported by substantial evidence.

¶ 16         Because there was substantial evidence of each essential element of the

       trafficking by possession offense, the trial court committed no error in denying

       Defendant’s motion to dismiss as to this offense.

          2. Trafficking by Transport

¶ 17         Defendant was also tried for and moved to dismiss the offense of trafficking in

       methamphetamine by transport of 400 grams or more of methamphetamine.

       Defendant’s argument here is similar to his argument as to the trafficking by

       possession offense.   Defendant argues “[t]he State did not present substantial

       evidence that [Defendant] acted together with others with a common purpose to

       transport the drugs” and the State argues there was substantial evidence to support

       an acting in concert theory for trafficking by transportation. Defendant also argues

       the State “relied on speculation and ambiguous facts” to show Defendant was merely

       present at the transaction and nothing more than a “passive observer” of the

       methamphetamine deal.      Because the same substantial evidence supporting the

       trafficking by possession offense also supports this trafficking by transport offense,

       the trial court did not err in denying Defendant’s motion to dismiss.
                                         STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



¶ 18         The elements of this offense are similar to trafficking by possession. “To convict

       a defendant of [trafficking in methamphetamine by transportation], the State must

       prove the [D]efendant (1) knowingly . . . transported methamphetamine, and (2) that

       the amount possessed was greater than 28 grams.” Shelman, 159 N.C. App. at 305,

       584 S.E.2d at 93; see N.C. Gen. Stat. § 90-95(h)(3b). The “knowing possession element

       of” trafficking by transport can be proved by an acting in concert theory, and “[a]

       defendant acts in concert with another to commit a crime when he acts ‘in harmony

       or in conjunction . . . with another pursuant to a common criminal plan or purpose.’”

       Reid, 151 N.C. App. at 428-29, 566 S.E.2d at 192 (citation omitted).

¶ 19         The same evidence above, considered “in the light most favorable to the State,”

       constitutes “evidence that a reasonable mind might accept as adequate to support

       [the] conclusion” that Defendant knowingly transported methamphetamine in

       connection with this drug deal. Shelman, 159 N.C. App. at 304-05, 584 S.E.2d at 92.

       The evidence indicated Defendant was engaged in regular communication with one

       of the middlemen while the driver was on his way to North Carolina with the

       methamphetamine, and Defendant was present with the driver and middlemen while

       the methamphetamine was being exchanged for the $150,000. If not for the child

       locks on the driver’s vehicle, Defendant, instead of the driver, would have taken the

       methamphetamine from the trunk and placed it in the storage unit. A “reasonable

       inference[]” drawn from all the State’s evidence is that the group, including
                                         STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



       Defendant, was working together to transport and sell the methamphetamine.

       Shelman, 159 N.C. App. at 305, 584 S.E.2d at 92.

¶ 20         For the same reasons as above, the trial court committed no error in denying

       Defendant’s motion to dismiss as to this offense.

          3. Conspiracy to Traffic by Possession

¶ 21         The third offense Defendant was tried for and moved to dismiss was conspiracy

       to traffic in methamphetamine by possession.             Defendant argues the State’s

       circumstantial evidence, and any related inferences, are insufficient to support a

       conviction. The State argues the sum of the evidence “point[s] unerringly to the

       existence of a conspiracy.” We again disagree with Defendant. The trial court did

       not err in denying Defendant’s motion to dismiss.

¶ 22         This Court in State v. Glisson summarized the State’s burden to show a

       criminal conspiracy well:

                    “A criminal conspiracy is an agreement between two or
                    more people to do an unlawful act or to do a lawful act in
                    an unlawful way.” State v. Bell, 311 N.C. 131, 141, 316
                    S.E.2d 611, 617 (1984) (citation omitted). To prove the
                    crime of conspiracy, “the State need not prove an express
                    agreement;” rather, “evidence tending to show a mutual,
                    implied understanding will suffice.” State v. Morgan, 329
                    N.C. 654, 658, 406 S.E.2d 833, 835 (1991) (citation
                    omitted).     “The existence of a conspiracy may be
                    established by direct or circumstantial evidence, although
                    it is generally established by a number of indefinite acts,
                    each of which, standing alone, might have little weight,
                    but, taken collectively, they point unerringly to the
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



                    existence of a conspiracy.” State v. Worthington, 84 N.C.
                    App. 150, 162, 352 S.E.2d 695, 703 (1987) (internal
                    quotation marks and citations omitted). “In ‘borderline’ or
                    close cases, our courts have consistently expressed a
                    preference for submitting issues to the jury, both in
                    reliance on the common sense and fairness of the twelve
                    and to avoid unnecessary appeals.” State v. Hamilton, 77
                    N.C. App. 506, 512, 335 S.E.2d 506, 510 (1985) (citations
                    omitted).

       Glisson, 251 N.C. App. at 848, 796 S.E.2d at 128 (addressing the sufficiency of

       evidence to support a conviction for felonious conspiracy to traffic opium).

¶ 23         Here, as in Glisson, “the State presented evidence of indefinite acts amounting

       to substantial evidence that Defendant conspired with” the other participants of this

       deal to traffic methamphetamine. Id. The State’s evidence showed Defendant and

       Reyes, a middleman, were texting each other the morning of the methamphetamine

       deal and these texts refer to the delivery being delayed in Alabama. Defendant then

       met Reyes and the driver at the La Fiesta in Greensboro before travelling together to

       the public storage facility. At the public storage facility, Defendant attempted to take

       part in dropping off the methamphetamine but was unable to do so because he was

       locked in the back seat. Defendant continued to travel with Reyes to a nearby gas

       station where he transferred to another vehicle in which he rode together with the

       informant, Reyes, and Paco to a nearby restaurant to wait for the money to arrive.

       Defendant ultimately returned to the storage unit with the group before being

       apprehended by the police.
                                          STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



¶ 24         Defendant argues his “presence alone does not support a conspiracy,” and the

       text messages are too “unrelated to this deal” to evidence an agreement between him

       and any other participant in the methamphetamine deal.           “[T]he trial court is

       required to view the evidence in the light most favorable to the State, making all

       reasonable inferences from the evidence in favor of the State.” Shelman, 159 N.C.

       App. at 305, 584 S.E.2d at 92 (quoting Kemmerlin, 356 N.C. at 473, 573 S.E.2d at

       889). Each of these acts “might have little weight, but, taken collectively, they point

       unerringly to the existence of a conspiracy.” Glisson, 251 N.C. App. at 848, 796 S.E.2d

       at 128 (quoting Worthington, 84 N.C. App. at 162, 352 S.E.2d at 703). The State

       presented sufficient “relevant evidence that a reasonable mind might accept as

       adequate to support [the] conclusion” that the drug deal participants, including

       Defendant, had “a mutual, implied understanding” to traffic the methamphetamine.

       Shelman, 159 N.C. App. at 304, 584 S.E.2d at 92 (first quote); Glisson, 251 N.C. App.

       at 848, 796 S.E.2d at 128 (second quote). The State’s evidence “[gave] rise to a

       reasonable inference of guilt” and was “properly submitted to the jury[.]” Shelman,

       159 N.C. App. at 305, 584 S.E.2d at 92 (second alteration in original) (quotation

       omitted).

¶ 25         The State presented substantial evidence to show Defendant was part of a

       criminal conspiracy to traffic methamphetamine. The trial court did not err in

       denying Defendant’s motion to dismiss.
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



       B. Speedy Trial Motions

¶ 26          Defendant argues both his federal and state constitutional rights to a speedy

       trial were violated. He argues “the trial court committed constitutional error in

       failing to dismiss” his case based upon each of his four speedy trial motions.

       (Capitalization altered). The State argues no speedy trial violation occurred and

       proposes a novel rule for measuring the time periods of delays to determine whether

       a violation has occurred.

                      We review an alleged violation of a defendant’s Sixth
                      Amendment right to a speedy trial de novo. State v.
                      Wilkerson, 257 N.C. App. 927, 929, 810 S.E.2d 389, 391
                      (2018). In reviewing the denial of a motion to dismiss for a
                      speedy-trial violation, “[w]e review the superior court’s
                      order to determine whether the trial judge’s underlying
                      findings of fact are supported by competent evidence and
                      whether those factual findings in turn support the judge’s
                      ultimate conclusions of law.” Id. (citation and internal
                      quotation marks omitted). In reviewing the conclusions of
                      law, we “consider the matter anew and substitute our
                      judgment for that of the trial court.” State v. Johnson, 251
                      N.C. App. 260, 265, 795 S.E.2d 126, 131 (2016) (citation
                      omitted).

       State v. Spinks, 277 N.C. App. 554, 561, 2021-NCCOA-218, ¶ 20.                “Competent

       evidence is evidence that a reasonable mind might accept as adequate to support the

       finding[s].”   State v. Newborn, 279 N.C. App. 42, 49, 2021-NCCOA-426, ¶ 24

       (quotation omitted).

¶ 27          The timeline for this case is complex, with several distinct periods of time for
                                    STATE V. AMBRIZ

                                    2022-NCCOA-711

                                   Opinion of the Court



consideration based upon Defendant’s arrest, his speedy trial motions, the two

declared mistrials, and the ultimate trial in which Defendant was convicted. The

State’s arguments rely on these separate time periods. The dates of note for purposes

of this analysis are as follows:

             7 February 2016: Defendant was arrested in connection with the
              methamphetamine deal. He was later indicted on 2 May 2016.

             6 July 2017: The trial court held Defendant’s first “status hearing.”
              Defendant rejected the State’s first plea offer and asserted his right to a
              jury trial at this hearing.

             13 November 2017: The trial court held Defendant’s second “status
              hearing.” Defendant rejected a second plea offer and reasserted his right
              to a jury trial at this hearing.

             30 January 2018: Defendant was represented by counsel but filed a pro
              se motion asserting his right to a speedy trial.

             12 February 2018: Defendant filed his first speedy trial motion
              through counsel asserting violations of his right to a speedy trial under
              both our state and federal Constitutions. This motion was heard before
              the trial court 6 March 2018. The trial court entered an order without
              findings of fact on or about the same day denying Defendant’s motion.

             3 April 2018 through 6 April 2018: On 3 April 2018 Defendant’s
              counsel filed another written motion “renew[ing] and maintain[ing]” his
              first speedy trial motion. Our record and transcripts do not show if or
              when the renewed motion was heard by the trial court. Defendant’s first
              trial was held. Defendant’s first trial ended in a mistrial on 6 April 2018
              due to a hung jury. The trial court entered an order 27 April 2018
              declaring the mistrial.

             October 2018: Defendant, again acting pro se, sent an undated letter
              to the court and reasserted his right to a speedy trial. The court
              responded 31 October 2018 and informed Defendant as to the proper
              procedure for filing motions.
                                            STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



                     Approximately 23 April 2019:3 Defendant filed his second speedy trial
                      motion through counsel. This motion was heard 6 May 2019. The court
                      then entered a written order denying the motion without findings on 7
                      May 2019.

                     7 August 2019: Defendant filed a third speedy trial motion through
                      counsel. The trial court denied the third motion by an order entered 23
                      August 2019. This order included findings of fact.

                     19 August 2019 through 26 August 2019: Defendant’s second trial
                      started on 19 August 2019 and ended in a mistrial due to a hung jury on
                      26 August 2019. The court entered an order the same day declaring the
                      mistrial.

                     March 2020 through Fall 2020: The Covid-19 pandemic shut down
                      many court proceedings, including jury trials, and caused significant
                      delays in trial court proceedings.4

                     8 January 2021: Defendant filed his fourth and final speedy trial
                      motion through counsel. This motion was denied by a written order
                      entered 16 February 2021. The order did not include findings of fact.

                     24 May 2021: Defendant’s third and final trial begins.

                     28 May 2021: Defendant was convicted during his third jury trial and a
                      judgment was entered as addressed above.

¶ 28          The parties agree on the framework for a speedy trial analysis and the




              3 The file stamp on Defendant’s second speedy trial motion is illegible.
              4 The Chief Justice of the Supreme Court of North Carolina first issued emergency
       directives postponing proceedings and limiting district and superior court proceedings to
       remote proceedings on 13 March 2020. Order of the Chief Justice Emergency Directives 1
       to 2 (13 March 2020). Proceedings were repeatedly postponed through 2020. See, e.g.,
       Order of the Chief Justice Emergency Directives 1 to 7 Postponing Court Proceedings until
       June 1 (2 April 2020); Order of the Chief Justice Emergency Directives 9 to 16 (21 May
       2020); Order of the Chief Justice Extending Emergency Directives 9-15, 20-22 (15 August
       2020). Several of the emergency directives were extended well into 2021. See, e.g., Order of
       the Chief Justice Extending Emergency Directives 3, 5 (4 June 2021).
                                   STATE V. AMBRIZ

                                    2022-NCCOA-711

                                   Opinion of the Court



standard of review but dispute how to weigh the factors in the analysis.

             [T]he United States Supreme Court identified four factors
             “which courts should assess in determining whether a
             particular defendant has been deprived of his right” to a
             speedy trial under the federal Constitution. These factors
             are: (1) the length of the delay, (2) the reason for the delay,
             (3) the defendant’s assertion of his right to a speedy trial,
             and (4) whether the defendant has suffered prejudice as a
             result of the delay.

State v. Flowers, 347 N.C. 1, 27, 489 S.E.2d 391, 406 (1997) (quoting Barker v. Wingo,

407 U.S. 514, 530, 33 L. Ed. 2d 101, 117 (1972)). Our appellate courts follow the

Supreme Court of the United States’s analysis in Barker v. Wingo when reviewing

speedy trial claims under both our state and federal Constitutions. See id. (citing

State v. Webster, 337 N.C. 674, 678, 447 S.E.2d 349, 351 (1994) (“We follow the same

analysis when reviewing such claims under Article I, Section 18 of the North Carolina

Constitution.”)).

             The right to a speedy trial is different from other
             constitutional rights in that, among other things,
             deprivation of a speedy trial does not per se prejudice the
             ability of the accused to defend himself; it is impossible to
             determine precisely when the right has been denied; it
             cannot be said precisely how long a delay is too long; there
             is no fixed point when the accused is put to a choice of
             either exercising or waiving his right to a speedy trial; and
             dismissal of the charges is the only possible remedy for
             denial of the right to a speedy trial.

State v. McKoy, 294 N.C. 134, 140, 240 S.E.2d 383, 388 (1978) (citing Barker, 407 U.S.

514, 33 L. Ed. 2d 101).
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



                    No single factor is regarded as either a necessary or
                    sufficient condition to the finding of a deprivation of the
                    right to a speedy trial. “Rather, they are related factors and
                    must be considered together with such other circumstances
                    as may be relevant. In sum, these factors have no
                    talismanic qualities; courts must still engage in a difficult
                    and sensitive balancing process. But, because we are
                    dealing with a fundamental right of the accused, this
                    process must be carried out with full recognition that the
                    accused’s interest in a speedy trial is specifically affirmed
                    in [both] Constitution[s].”

       Id. (quoting Barker, 407 U.S. 514, 33 L. Ed. 2d 101).

¶ 29         Here, Defendant filed two pro se motions and four motions through counsel to

       dismiss based upon a violation of his right to a speedy trial. The first two orders

       denied his first and second motions without findings of fact, the third order denied

       his third motion with findings of fact, and the fourth order denied his fourth motion

       without findings of fact. Defendant argues “[t]he failure of the trial courts in both

       the first and second speedy trial hearings to make any findings or conduct any

       analysis would normally require remand.” But Defendant also argues no remand is

       needed because “the State has already had ample opportunity to explain the delays

       at multiple hearings . . . [and] asks this Court to find his right to [a] speedy trial was

       violated without resorting to remand.” The State argues remand is unnecessary

       because we “review[] speedy trial motions de novo, substituting [our] judgment for

       the trial court[,]” and all four Barker factors “clearly favor the State.”

          1. Appellate Review
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



¶ 30         Because three of the four orders denying Defendant’s motions were made

       without findings of fact, we first must determine whether we may review all four of

       Defendant’s motions or if we are required to remand for additional findings. See State

       v. Sheridan, 263 N.C. App. 697, 705, 824 S.E.2d 146, 152 (2019) (remanding for “a

       proper Barker v. Wingo analysis and appropriate findings” where the “record on

       appeal [was] insufficiently developed” for review by this Court); State v. Wilkerson,

       257 N.C. App. 927, 937, 810 S.E.2d 389, 396 (2018) (“A full evidentiary hearing is

       required in order for the superior court to hear and make an appropriate assessment

       of Defendant’s arguments.”); State v. Howell, 211 N.C. App. 613, 711 S.E.2d 445

       (2011) (remanding because the trial court “reached its Sixth Amendment ruling

       under a misapprehension of the law and without conducting a complete analysis,

       including consideration of all the relevant facts and law in [the] case”).

¶ 31         Trial courts are not always required to enter written findings when analyzing

       speedy trial motions:

                    In ruling on a motion for a speedy trial the trial court is not
                    always required to conduct an evidentiary hearing and
                    make findings of facts and conclusions of law. See State v.
                    Dietz, 289 N.C. 488, 495, 223 S.E.2d 357, 362 (1976). In
                    those instances, however, when the motion to dismiss for
                    denial of a speedy trial is based on allegations not
                    “conjectural and conclusory [in] nature,” an evidentiary
                    hearing is required and the trial court must enter findings
                    to resolve any factual disputes and make conclusions in
                    support of its order. Id. When there is no objection,
                    evidence at the hearing may consist of oral statements by
                                          STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



                     the attorneys in open court in support and in opposition to
                     the motion to dismiss. See State v. Pippin, 72 N.C. App.
                     387, 397–98, 324 S.E.2d 900, 907 (findings properly based
                     on oral arguments of attorney where opposing party did not
                     object to procedure), disc. rev. denied, 313 N.C. 609, 330
                     S.E.2d 615 (1985).

       State v. Chaplin, 122 N.C. App. 659, 663, 471 S.E.2d 653, 656 (1996).

¶ 32           Here, Defendant only challenges the lack of findings in the orders from the

       first speedy trial hearing on 6 March 2018 and second speedy trial hearing on 6 May

       2019.    He challenges findings and conclusions in the trial court’s written order

       addressing his third speedy trial motion, and he simply describes the trial court’s 16

       February 2021 order denying his fourth motion.

               a. First Speedy Trial Motion

¶ 33           Defendant’s first motion was filed on 30 January 2018. Although he was

       represented by counsel, he filed a handwritten, pro se motion asserting his right to a

       speedy trial. He filed his first speedy trial motion by counsel on 12 February 2018,

       which was appropriately filed and served upon the State. The trial court heard the

       motion filed by counsel on 6 March 2018 and entered an order denying the motion on

       or about the same day. We first note that a defendant is not permitted to proceed

       both pro se and by counsel, so defendant’s initial pro se motion was subject to

       dismissal for this reason alone. But even if we consider the initial pro se motion as a

       properly filed motion, these motions simply recount the fact that Defendant had been
                                          STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



       arrested, was incarcerated, and “his lengthy pretrial confinement is oppressive and

       prejudicial in that he has been deprived of his freedom for approximately two years

       without trial.” In his first motion filed by counsel, Defendant then quotes State v.

       Johnson, 3 N.C. App. 420 (1969), and State v. Chaplin, 122 N.C. App. 659 (1996), yet

       fails to articulate why these cases apply to the circumstances surrounding his

       incarceration at the time either motion was made.         He fails to allege “factual

       allegations necessary to support his contentions of unnecessary and deliberate delay

       on the part of the prosecution, or of actual prejudice[,]” State v. Goldman, 311 N.C.

       338, 346, 317 S.E.2d 361, 366 (1984), and his motion is “conjectural and conclusory

       [in] nature[.]” Chaplin, 122 N.C. App. at 663, 471 S.E.2d at 656. Thus, the trial court

       did not err by denying the first speedy trial motions without making findings of fact.

¶ 34          Defendant then renewed his first speedy trial motion filed through counsel by

       another written motion filed the first day of his first trial, 3 April 2018. The record

       is unclear if, when, and how this motion was denied. Defendant’s trial proceeded and

       ended in a mistrial due to a hung jury 6 April 2018. The trial court entered an order

       27 April 2018 declaring the mistrial.

             b. Second Speedy Trial Motion

¶ 35         After his first mistrial, in October 2018 Defendant sent an undated letter

       addressed to Judge Lindsay Davis Jr. to the Guildford County Courthouse and

       reasserted his right to a speedy trial. The court responded 31 October 2018 by letter
                                         STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



       informing Defendant that the addressee of his letter, Judge Davis, had retired and

       that “[f]uture communications with the Court must be in the form of motions or other

       appropriate pleadings filed with the Clerk of Court and served on the District

       Attorney.” The court also informed Defendant, “[i]t is inappropriate to write ex parte

       letters to any individual presiding judge. No judge is allowed to speak with you about

       your case except in open court.” The letter also gave Defendant information on how

       to dismiss his court-appointed attorney and information on how to file a motion.

¶ 36         Defendant then filed his second speedy trial motion through counsel on or

       about 23 April 2019. This motion again asserted his right to a speedy trial, quoted

       Johnson and Chaplin, and failed to allege “factual allegations necessary to support

       his contentions of unnecessary and deliberate delay on the part of the prosecution, or

       of actual prejudice.” Goldman, 311 N.C. at 346, 317 S.E.2d at 366. Defendant’s

       motion simply stated he had been arrested and imprisoned, that he had filed speedy

       trial motions, that he had been tried, and that he continued to maintain his

       innocence. He again quoted Johnson and Chaplin, asserted his “lengthy pretrial

       confinement is oppressive and prejudicial in that he has been deprived of his freedom

       for three years and two months without resolution[,]” but failed to allege any

       deliberate delay by the prosecution or actual prejudice as required by Johnson or

       Chaplin.

¶ 37         The trial court held an evidentiary hearing and then entered an order on 7 May
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       2019 denying Defendant’s motion “without prejudice at this time.” This order did not

       include findings of fact, but it stated that “the Defense may refile the Motion after

       August 15, 2019.” The trial court also continued trial to 22 July 2019.

¶ 38         Upon a review of the record, disregarding Defendant’s pro se motions, we find

       Defendant’s second speedy trial motion filed by counsel was “conjectural and

       conclusory [in] nature,” and the trial court was not required to make findings of fact.

       Chaplin, 122 N.C. App. at 663, 471 S.E.2d at 656 (quoting Dietz, 289 N.C. at 495, 223

       S.E.2d at 362); Goldman, 311 N.C. at 346, 317 S.E.2d at 366. The motions filed by

       counsel recounted a simple history of Defendant’s arrest and imprisonment, made a

       bare assertion of his right to a speedy trial, and lacked factual allegations sufficient

       to show a violation of his speedy trial right. Even so, for each motion the trial court

       held evidentiary hearings and Defendant received the opportunity to present

       arguments and provide evidence in the form of oral statements by his attorney. We

       find no error by the trial court in failing to enter findings of fact and conclusions of

       law as to the first and second speedy trial motions.

             c.     Third Speedy Trial Motion

¶ 39         After hearing Defendant’s third speedy trial motion, the trial court entered an

       order with findings of fact and conclusions of law. The initial four findings addressed

       the dates of Defendant’s arrest and the charges against him, as addressed above. The

       trial court then found and concluded:
                  STATE V. AMBRIZ

                   2022-NCCOA-711

                  Opinion of the Court



4. Defendant was one of four co-defendants.

5. Up through May, 2017, the state was preparing for
   the trial of one of the co-defendants, which included
   a lengthy process by the North Carolina
   Administrative Office of the Courts of transcribing
   recorded contact between certain of the co-
   defendants and an informant, with the process of
   transcription taking, as it was described to the State
   at the hearing on this motion, taking up to one hour
   for every minute of the recording transcribed.

6. The co-defendant’s case came on for trial on May 8,
   2017, and the co-defendant pled guilty during the
   trial.

7. The Defendant rejected a plea offer on or about July
   6, 2017, and the State began efforts to schedule a
   trial, which required coordination of witnesses from
   numerous jurisdictions and several law enforcement
   agencies. These witnesses included a witness from
   the Drug Enforcement Administration and an
   expert witness from the DEA forensic lab in Miami,
   Florida.

8. Defendant was presented with a second plea offer,
   which he rejected on or about November 13, 2017.

9. Defendant filed his first speedy trial motion on
   February 12, 2018.

10. Defendant’s trial commenced on April 3, 2018, and
    ended in a mistrial on April 6, 2018.

11. Transcripts of the trial proceedings were requested,
    and, through no delay attributable to the District
    [A]ttorney’s [O]ffice, these transcripts took eight
    months to prepare, and were obtained at the end of
    2018.
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                         Opinion of the Court



                       12. Defendant filed his second speedy trial motion on or
                           about April 23, 2019, which was heard and denied,
                           without prejudice to refile at a later time, by the
                           Honorable William Wood.

                       13. During the intervening time period, the State was
                           awaiting the resolution of a motion for appropriate
                           relief filed in a co-defendant’s matter, to determine
                           whether a trial proceeding against defendant should
                           be joined with those matters in the event the motion
                           for appropriate relief was granted.

                       14. The State is now indicating that it is ready to
                           proceed with trial during this session of Court.

                       15. The delays in these matters being reached for trial
                           are not purposeful or oppressive, are not owing to
                           any neglect of the District Attorney, and are not
                           intended to hamper the defense or gain a tactical
                           advantage in these matters.

       The trial court then made conclusions of law, addressing each of the Barker factors,

       and denied Defendant’s motion.

¶ 40         “In reviewing the denial of a motion to dismiss for a speedy-trial violation, ‘[w]e

       review the superior court’s order to determine whether the trial judge’s underlying

       findings of fact are supported by competent evidence and whether those factual

       findings in turn support the judge’s ultimate conclusions of law.’” Spinks, ¶ 20

       (quoting Wilkerson, 257 N.C. App. at 929, 810 S.E.2d at 391). “Competent evidence

       is evidence that a reasonable mind might accept as adequate to support the

       finding[s].” Newborn, ¶ 24. Competent evidence for purposes of a speedy trial motion

       “may consist of oral statements by the attorneys in open court in support and in
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       opposition to the motion to dismiss.” Chaplin, 122 N.C. App. at 663, 471 S.E.2d at

       656 (citing Pippin, 72 N.C. App. at 397–98, 324 S.E.2d at 907 (summarizing

       discussion from Pippin as “findings properly based on oral arguments of attorney

       where opposing party did not object to procedure”)).

¶ 41         Although Defendant’s brief states he challenges some of the trial court’s

       findings of fact as unsupported by the evidence, his entire argument challenging the

       findings is that Findings 5 through 7 are “partially unsupported and incomplete;”

       Finding 11 is “unsupported and inapposite;” Finding 13 is “incorrect and based on

       misstatements of the prosecutor;” and Finding 15 is “unsupported and incorrect.”

       Defendant does not address how the trial court’s findings were incomplete,

       unsupported, or incorrect. Since he has made no substantive argument regarding

       these findings, he has waived any challenge to these findings and we will consider

       them as binding on appeal. N.C. R. App. P. 28(b)(6) (“An appellant’s brief shall

       contain . . . An argument, to contain the contentions of the appellant with respect to

       each issue presented. Issues not presented in a party’s brief, or in support of which

       no reason or argument is stated, will be taken as abandoned.”) See Yeun-Hee Juhnn

       v. Do-Bum Juhnn, 242 N.C. App. 58, 62-63, 775 S.E.2d 310, 313-14 (2015) (“However,

       defendant fails to set forth any specific challenges to the findings of fact and instead

       presents a broad argument which merely contends that ‘the evidence at trial [did] not

       support a finding that [defendant] acted in bad faith, warranting the imputation of
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                          Opinion of the Court



       income to [defendant.]’ It is well established by this Court that where a trial court’s

       findings of fact are not challenged on appeal, they are deemed to be supported by

       competent evidence and are binding on appeal. . . . As defendant has failed to

       articulate challenges to these specific findings of fact, we find these findings to be not

       only binding on appeal, but also supported by competent evidence demonstrating that

       defendant did indeed act in bad faith regarding his income.” (internal citation

       omitted)).

¶ 42         Defendant also contends that the trial court’s conclusions of law do not

       properly address the Barker factors and the trial court erred by denying his motion.

       We will discuss the trial court’s conclusions of law in our de novo review of the trial

       court’s order ruling on the third speedy trial motion below.

             d. Fourth Speedy Trial Motion

¶ 43         As discussed above, the trial court had entered an order addressing

       Defendant’s third speedy trial motion in August 2019; Defendant filed his fourth

       motion on 8 January 2021. This motion recites the history of the case, including the

       prior motions to dismiss and the trial court’s rulings upon those motions, and alleges

       that “a transcript of the witness testimony from the second trial [in August 2019] has

       been ordered by Judge Stuart Albright.” This motion alleged additional delay since

       the mistrial in August 2019; that his motion to unsecure his bond “so that he may

       begin his federal sentence while the third trial is pending” was denied in October
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       2019; and repeated general allegations of prejudice and anxiety from the continued

       pretrial confinement. We also note Defendant did not make any allegations as to any

       delay in 2020 based upon the suspension of some trial court proceedings, including

       jury trials, due to the emergency directives from the Covid-19 pandemic.

¶ 44         The trial court held a hearing on 16 February 2021 and entered an order

       denying Defendant’s fourth motion without making findings of fact. In his brief

       Defendant simply notes “[t]here were no written findings[,]” before again arguing the

       Barker factors cut in his favor. Additionally, there were no disputed facts at the

       fourth speedy trial hearing and the court did not need to “resolve any factual disputes

       and make conclusions in support of its order.” Chaplin, 122 N.C. App. at 663, 471

       S.E.2d at 656. At the hearing, Defendant’s counsel introduced his motion and the

       Barker analysis, then State’s counsel recounted the procedural history of this case

       and the cases of the co-defendants. Defendant did not object to the procedure used

       by the trial court, nor did he argue that the State’s proffered reasons for delay were

       incorrect or false. Even when the prosecutor stated, as to State’s preferential order

       of prosecuting the four co-defendants, that “[Defendant’s Counsel] and his client,

       [Defendant,] certainly tacitly consented to the approach on the State’s part[,]”

       Defense counsel did not object. The trial court did not err in failing to enter findings

       of fact or conclusions of law as to Defendant’s fourth motion.

¶ 45         Because the trial court did not err by holding four hearings to consider
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       Defendant’s motions, or by failing to make written findings after the first, second,

       and fourth hearings, we find no error as to the procedures used by the trial court to

       hear Defendant’s speedy trial motions. Findings were not required in the first,

       second, and fourth orders, and the order entered upon the third motion adequately

       addressed any disputed facts. We will now address Defendant’s challenges to the

       trial court’s conclusions of law in the order entered after hearing of the third speedy

       trial motion as well as the trial court’s denial of Defendant’s fourth and last speedy

       trial motion.

          2. Substantive Review of Denial of Defendant’s Speedy Trial Motions

¶ 46         Because Defendant’s motions were “conjectural and conclusory [in] nature,”

       and because “[t]he information before the trial court is not in dispute” as to the first,

       second, and fourth hearings, “the failure of the trial court to making findings of fact

       does not prevent review by this Court” and we now turn to the Barker factors.

       Chaplin, 122 N.C. App. at 663-64, 471 S.E.2d at 656 (citing Harris v. North Carolina

       Farm Bureau Mut. Ins. Co., 91 N.C. App. 147, 150, 370 S.E.2d 700, 702 (1988));

       Harris, 91 N.C. App. at 150, 370 S.E.2d at 702 (“[R]emand to the trial court is not

       necessary if the facts are not in dispute and if only one inference can be drawn from

       the undisputed facts.”). Defendant argues throughout his brief that all four Barker

       factors weighed in his favor at the time each motion was made, and these factors

       weighed progressively more heavily in his favor as time passed.
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



             a. Length of the Delay

¶ 47         “The United States Supreme Court has found post-accusation delay

       ‘presumptively prejudicial’ as it approaches one year.” Flowers, 347 N.C. at 27, 489

       S.E.2d at 406 (quoting Doggett v. United States, 505 U.S. 647, 652 n. 1, 120 L. Ed. 2d

       520, 528 n. 1 (1992)). “However, presumptive prejudice ‘does not necessarily indicate

       a statistical probability of prejudice; it simply marks the point at which courts deem

       the delay unreasonable enough to trigger the Barker enquiry.’” Id.; Barker, 407 U.S.

       at 530, 33 L. Ed. 2d 117 (“The length of the delay is to some extent a triggering

       mechanism. Until there is some delay which is presumptively prejudicial, there is no

       necessity for inquiry into the other factors that go into the balance.”).

¶ 48         In the trial court’s order denying Defendant’s third motion, the conclusions of

       law begin by noting the Barker factors. The trial court did not make a specific

       conclusion of law as to the first factor, the length of the delay, but clearly the trial

       court concluded that the length of the delay was sufficient to trigger the Barker

       inquiry, as the trial court made findings of fact and conclusions of law specifically

       addressing the second, third, and fourth Barker factors.

¶ 49         In most cases, the length of the delay is the most straightforward factor and it

       is generally not in dispute. Here, the situation is different because of the various

       motions and the two trials ending in mistrial. The parties’ interpretations of our case

       law diverge as to how we should consider the length of the delay. Defendant contends
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       the clock continues to run from his initial arrest until his final trial; the State

       contends the speedy trial clock should “reset” upon each mistrial. The State argues

       the protection afforded a criminal defendant by his right to a speedy trial “is for a

       speedy trial not a speedy adjudication.” (Emphasis in original.) In the State’s

       interpretation of this factor, the lengths of delay are then: (1) 24 months between

       Defendant’s arrest in February 2016 and his first speedy trial motion in February

       2018; (2) 12 months between Defendant’s first mistrial in April 2018 and his second

       speedy trial motion in April 2019; (3) 16 months between Defendant’s first mistrial

       in April 2018 and third speedy trial motion in August 2019; and (4) 17 months

       between his second mistrial in August 2019 and final speedy trial motion in January

       2021.

¶ 50           In response to State’s proposed “reset upon mistrial” rule Defendant “contends

       the most fair approach is to calculate the length of delay from arrest to final

       judgment, and to consider mistrials or other similar interruptions under the ‘reason

       for delay’ factor.” He argues such an approach “prevents the absurd result of a person

       being retried to mistrial every eleven months, never reaching a final verdict, and

       never qualifying for a presumptive speedy trial violation.” He also argues, “[e]ven

       using the State’s approach . . . the time period before each of the three trials was

       presumptively prejudicial[.]” Under Defendant’s interpretation of this factor, the

       total delay from his arrest in February 2016 until the final adjudication of his case in
                                            STATE V. AMBRIZ

                                             2022-NCCOA-711

                                            Opinion of the Court



       May 2021 was 63 months (five years, three months), during which he filed four speedy

       trial motions and his first two trials were declared mistrials.

              b. State v. Carvalho

¶ 51          Both parties cite our decision in State v. Carvalho. 243 N.C. App. 394, 777

       S.E.2d 78 (2015) cert. denied sub nom. Carvalho v. North Carolina, — U.S. —, 199 L.

       Ed. 2d 19 (2017). Defendant argues that “[a] mistrial does not reset the speedy trial

       clock.”5 The State argues “the Carvalho [C]ourt’s implicit decision to not reset the

       timer upon both mistrials was, at most, dicta, and does not preclude this Court from

       fully addressing the issue now.” (Original emphasis.)

¶ 52          The facts of the underlying offenses in Carvalho are not pertinent to this

       appeal, but the procedural history of that case is. In Carvalho, the defendant was

       arrested on 16 November 2004 and indicted for two separate murders on 3 January

       2005. Carvalho, 243 N.C. App. at 395, 777 S.E.2d at 80-81. The defendant was tried

       for the second of these murders in 2009, and the trial court declared a mistrial due to

       a deadlocked jury. Id. at 395, 777 S.E.2d at 81. The defendant was retried in 2010

       and a second mistrial was declared due to a deadlocked jury. Id. The defendant then



              5 At this point, it is important to note that Defendant introduces this Carvalho-based
       argument in a footnote. The State argues Defendant’s argument should therefore be
       considered abandoned pursuant to Rule 28. Because Defendant addressed Carvalho both in
       this footnote in his primary brief and again at oral argument, and because we find Carvalho
       useful to our discussion regarding the case at bar and to State’s proposed rule regarding the
       resetting of “the speedy trial clock,” we will address Defendant’s argument.
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       “filed a motion to dismiss the charges based upon a speedy trial violation on 3

       December 2012 . . . .” Id. at 397, 777 S.E.2d at 82. Similar to the case at bar,

       “Defendant asserted he was denied his constitutional right to a speedy trial due to

       the overall length of his imprisonment, as well as a lack of evidence sufficient to

       obtain a conviction due to [a State witness]’s unwillingness to testify.” Id. “On 6 June

       2013, the trial court held a hearing on Defendant’s motion to dismiss and entered an

       order denying Defendant’s motion on 2 January 2014.” Id. at 398, 777 S.E.2d at 82.

¶ 53         The defendant was then tried for the first of the two murders and robbery with

       a firearm on 7 October 2013. Id. at 399, 777 S.E.2d at 83. “The trial court declared

       a mistrial after the jury deadlocked. Six months later, Defendant was tried a second

       time for the murder . . . and robbery with a firearm on 1 April 2014.” Id. “Defendant

       moved to dismiss the charges at the close of the State’s evidence, and again at the

       close of all of the evidence. The trial court denied Defendant’s motions.” Id. The

       defendant was ultimately found guilty of both offenses 7 April 2014. Id. “[A]lmost

       nine years elapsed between the time the State indicted Defendant in 2004 and the

       time of the June 2013 hearing on his motion to dismiss [based upon a speedy trial

       violation.]” Id. at 401, 777 S.E.2d at 84.

¶ 54         The State asserts the Court in Carvalho did not discuss in great detail how the

       issue of this nine-year delay impacts the Barker analysis. In Carvalho, this Court

       noted the one-year “presumptively prejudicial” rule as to post-accusation delay and
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       then determined the nine-year “delay clearly passes the demarcation into

       presumptively prejudicial territory and triggers the Barker analysis.” Id. at 401, 777

       S.E.2d at 84 (citing Flowers, 347 N.C. at 27, 489 S.E.2d at 406). The Court then

       immediately concluded its analysis of this factor with: “The almost nine-year delay .

       . . ‘is not per se determinative of whether a speedy trial violation has occurred,’ and

       requires careful analysis of the remaining factors.” Id. (quoting Webster, 337 N.C. at

       678-79, 447 S.E.2d at 351). As argued by the State, “the Carvalho [C]ourt’s implicit

       decision to not reset the timer upon both mistrials . . . does not preclude this Court

       from fully addressing the issue now.” (Original emphasis.)

¶ 55         Additionally, the 9-year timeline in Carvalho as to speedy trial motions and

       mistrials is distinguishable from the timeline in the present case. In the present case,

       Defendant was arrested on 7 February 2016 and filed a speedy trial motion 24 months

       later. Defendant renewed this motion on 3 April 2018 and the first mistrial was

       declared on 27 April 2018 after a jury deadlock. After the first mistrial Defendant

       filed two more speedy trial motions; his second motion was filed on or about 23 April

       2019, his third motion on 7 August 2019. Then, Defendant’s second trial ended in a

       mistrial because “the jury is hopelessly deadlocked . . . .” Defendant’s fourth and final

       “Motion to Dismiss for Violation of Speedy Trial Right” was filed 8 January 2021

       before he was ultimately convicted in his third jury trial and a judgment was entered

       28 May 2021. (Capitalization altered.)
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



¶ 56         In Carvalho, the defendant did not file his “motion to dismiss the charges based

       upon a speedy trial violation [until] 3 December 2012[.]” Id. at 397, 777 S.E.2d at 82.

       The defendant did not file his motion to dismiss until after both mistrials were

       declared as to the second murder, and before his trial for the first murder and robbery

       had even began. See id. at 395-99, 777 S.E.2d at 81-83. The defendant did not assert

       his right until 2012, over eight years after his initial arrest in connection with the

       first murder and over two years after the two mistrials in connection with the second

       murder. See id. at 402-403, 777 S.E.2d at 85. Defendant notes the Court in Carvalho

       “count[ed the] full nine-year interval between indictment and final trial, which

       included two mistrials, when analyzing [the] speedy trial claim.” But Defendant does

       not note, as discussed above, that most of this delay was due to the fact the defendant

       waited years to assert his right to a speedy trial.

¶ 57         Whether we use the State’s “reset” rule or not, the delay was sufficient to

       trigger a speedy trial inquiry. As Defendant noted, and as in Carvalho, “the time

       period before each of the three trials was presumptively prejudicial[.]” We decline to

       adopt State’s proposed “reset” rule. Whether we consider the delay as 12, 16, 17, 24,

       or even 63 months, the “post-accusation delay [is] ‘presumptively prejudicial’”

       because each of these time periods is at least one year. See Carvalho, 243 N.C. App.

       at 401, 777 S.E.2d at 84 (citing Doggett, 505 U.S. at 652 n. 1, 120 L. Ed. 2d at 528 n.

       1).
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



¶ 58         As discussed below, the reasons for each delay are more significant than merely

       the fact that a mistrial occurred, so we will consider the substance of the State’s

       contentions under the second Barker factor. Regardless of whether we follow the

       State’s or Defendant’s approach to measuring time for the purpose of a Barker

       analysis, the analysis was triggered, and the prejudicial effect of the delay(s) is

       addressed in more detail below. See id. at 400-401, 777 S.E.2d at 84.

             c. Reason for the Delay

¶ 59         The trial court concluded “As to the second Barker factor, the reasons for the

       passage of time in this case between indictment and trial is not due to any negligence

       or willfulness of the State. The defendant does not allege in his motion nor provide

       any evidence of any willfulness or intentional delay by the State.”

¶ 60         The trial court’s conclusion as to the reasons for the delay is supported by the

       evidence and findings of fact. On de novo review, we agree the second Barker factor

       does not particularly favor either party. At best, it slightly favors the defendant, but

       there was also no showing of any deliberate delay by the State.

                    Generally, the defendant “bears the burden of showing the
                    delay was the result of neglect or willfulness of the
                    prosecution.” Wilkerson, 257 N.C. App. at 930, 810 S.E.2d
                    at 392 (citation and internal quotation marks omitted).
                    However, a “particularly lengthy” delay “creates a prima
                    facie showing that the delay was caused by the negligence
                    of the prosecutor.” State v. Strickland, 153 N.C. App. 581,
                    586, 570 S.E.2d 898, 902 (2002), cert. denied, 357 N.C. 65,
                    578 S.E.2d 594 (2003).
                                         STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



       Spinks, ¶ 26 (emphasis in original). “Upon a prima facie showing of prosecutorial

       neglect by a lengthy delay, ‘the burden shifts to the State to rebut and offer

       explanations for the delay.’” Id. ¶ 27 (quoting Wilkerson, 257 N.C. App. at 930, 810

       S.E.2d at 392). “Once the State offers a valid reason ‘for the lengthy delay of [the]

       defendant’s trial, the burden of proof shifts back to the defendant to show neglect or

       willfulness by the prosecutor.’” Id. (alteration in original) (quoting Strickland, 153

       N.C. App. at 586, 570 S.E.2d at 902). “The State is allowed good-faith delays which

       are reasonably necessary for the State to prepare and present its case, but is

       proscribed from purposeful or oppressive delays and those which the prosecution

       could have avoided by reasonable effort.” Id. ¶ 28 (quoting Wilkerson, 257 N.C. App.

       at 930-31, 810 S.E.2d at 393).

¶ 61         Defendant argues that this factor cuts in his favor at the time he made each

       motion. As addressed above, if we take Defendant’s measure of 63 months for a

       speedy trial delay then Defendant undoubtably shows a “particularly lengthy delay.”

       Id. ¶ 26. Even taking the more State-friendly measurement of 24 months between

       arrest and Defendant’s first speedy trial motion we find a “prima facie showing that

       the delay was caused by the negligence of the prosecutor.”         Id. ¶ 26 (quoting

       Strickland, 153 N.C. App. at 583, 570 S.E.2d at 902). The State does not make

       arguments specifically rebutting whether the initial delay “create[d] a prima facie

       showing that the delay was caused by the negligence of the prosecutor[,]” id., and
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       instead cites State v. Spivey, 357 N.C. 114, 119, 579 S.E.2d 251, 255 (2003), to argue

       “[o]nly after the defendant has carried [t]his burden of proof . . . must the State offer

       evidence fully explaining the reasons for the delay and sufficient to rebut the prima

       facie evidence.” The trial court’s uncontested findings of fact address the reasons for

       each delay, and none indicated negligence or willful delay by the State.

¶ 62         The trial court’s findings establish Defendant was arrested and charged on 7

       February 2016 and was later indicted on 2 May 2016. “Defendant was one of four co-

       defendants[,]” and through May 2017 “the state was preparing for the trial of one of

       the co-defendants, which included a lengthy process . . . of transcribing recorded

       contact between certain of the co-defendants and an informant,” and this

       transcription took approximately “one hour for every minute of the recording

       transcribed.” On 8 May 2017 the co-defendant pled guilty during his trial, and on 6

       July 2017 Defendant rejected his first plea offer.        The State began scheduling

       Defendant’s trial, “which required coordination of witnesses from numerous

       jurisdictions and several law enforcement agencies . . . includ[ing] a witness from the

       Drug Enforcement Administration and an expert witness from the DEA forensic lab

       in Miami, Florida.” Defendant rejected a second plea offer around 13 November 2017,

       then filed his first speedy trial motion on 12 February 2018.

¶ 63          “Neither a defendant nor the State can be protected from prejudice which is

       an incident of ordinary or reasonably necessary delay[,]” State v. Armistead, 256 N.C.
                                            STATE V. AMBRIZ

                                             2022-NCCOA-711

                                            Opinion of the Court



       App. 233, 239, 807 S.E.2d 664, 669 (2017) (quoting Johnson, 275 N.C. at 273, 167

       S.E.2d at 280), and Defendant waited 24 months after his arrest before filing his

       speedy trial motion. Some amount of this delay was “incident of ordinary” trial

       preparation, because it simply takes time for a case to progress from indictment to

       trial. As the State notes, and as the trial court’s unchallenged findings of fact in its

       third order establish, Defendant’s charges arose out of a complex investigation

       involving several law enforcement agencies which resulted in prosecution of several

       defendants. Defendant was also offered two plea deals, and over half of the delay was

       caused by the prosecution of the co-defendant and the transcription of recorded

       contact between the participants of the drug deal.

¶ 64          While the 24-month period between Defendant’s arrest and first motion may

       be “presumptively prejudicial,” the State made a sufficient showing to rebut the

       Defendant’s initial showing. The burden then shifted back to Defendant “to show

       neglect or willfulness by the prosecutor.” Strickland, 153 N.C. App. at 586, 570

       S.E.2d at 902-03 (emphasis added). As to the delay between Defendant’s arrest and

       first speedy trial motion, he has failed to make this showing.6 Spinks, ¶ 26 (quoting



              6 Defendant also argues that prosecutorial preference in the order in which
       coconspirators are tried is not a legitimate and valid reason for the delay between his arrest
       and trial and fault can be attributed to the prosecutor. But, “[t]his court has also
       recognized that there may be selectivity in prosecutions and that the exercise of this
       prosecutorial prerogative does not reach constitutional proportion unless there be a
                                             STATE V. AMBRIZ

                                              2022-NCCOA-711

                                             Opinion of the Court



       Wilkerson, 257 N.C. App. at 930, 810 S.E.2d at 392); Spivey, 357 N.C. at 117, 579

       S.E.2d at 254 (quotation omitted) (“[I]n assessing defendant’s speedy trial claim, we

       see no indication that court resources were either negligently or purposefully

       underutilized.”). There is no evidence the State intentionally delayed Defendant’s

       trial; there is ample evidence the State was preparing to prosecute Defendant. The

       State has “fully explain[ed] the reason for the delay.” Farmer, 376 N.C. at 415, 852

       S.E.2d at 341.

¶ 65          The delay between Defendant’s first mistrial and second speedy trial motion is

       also “an incident of ordinary or reasonably necessary delay.” Armistead, 256 N.C.

       App. at 239, 807 S.E.2d at 669. The trial court’s unchallenged findings establish,

       after Defendant’s first trial, “[t]ranscripts of the trial proceedings were requested,

       and, through no delay attributable to the District [A]ttorney’s [O]ffice, these

       transcripts took eight months to prepare, and were obtained at the end of 2018.”

       Defendant then filed his second speedy trial motion in April 2019. Between his

       second and third speedy trial motion in August 2019, “the State was awaiting the

       resolution of a motion for appropriate relief filed in a co-defendant’s matter, to

       determine whether a trial proceeding against defendant should be joined with those



       showing that the selection was deliberately based upon an unjustifiable standard such as
       race, religion, or other arbitrary classification.” Spivey, 357 N.C. at 121, 579 S.E.2d at 256
       (discussing prosecutorial preference in trying a backlog of murder cases in the speedy trial
       context) (quotations omitted).
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       matters in the event the motion for appropriate relief was granted.” Ultimately, the

       trial court found “[t]he delays in these matters being reached for trial are not

       purposeful or oppressive, are not owing to any neglect of the District Attorney, and

       are not intended to hamper the defense or gain a tactical advantage in these matters.”

       The record also indicates the case was continued from February to April 2019 at the

       agreement of both parties.

¶ 66         For 10 of the 12 months between Defendant’s first trial and second speedy trial

       motion, and 10 of the 16 months between Defendant’s first trial and third speedy trial

       motion, the State could not calendar Defendant’s case.          If we were to follow

       Defendant’s rule for calculating speedy trial delays, the delay between his arrest and

       second motion is 38 months and the delay between his arrest and third motion is 42

       months. We have already determined the delay leading to the first trial did not

       violate Defendant’s speedy trial rights, and during the delay leading to the second

       trial 8 months were occupied waiting on transcripts, “through no delay attributable

       to the District attorney’s office”; the proceedings were continued for two months; and

       between Defendant’s second and third motion the State “was awaiting the resolution

       of a motion for appropriate relief . . . to determine whether a trial proceeding against

       defendant should be joined” with a co-defendant’s matter. Defendant again fails to

       show “the delay was the result of neglect or willfulness of the prosecution.” Spinks,

       ¶ 26 (emphasis omitted) (quotation omitted). Defendant was then tried again at the
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



       42-month mark of his incarceration, resulting in the second mistrial.

¶ 67          The delay between the second and third trials is justified largely by truly

       neutral factors. The delays prior to the first and second trial may still be considered

       here. But the second trial took place in August 2019. The third trial occurred in May

       2021. During a large portion of 2020, most of the time period between these two trial

       dates, the Covid-19 pandemic caused significant shutdowns and backlogs in our

       judicial system. These shutdowns were required by Executive Orders issued by the

       Governor of North Carolina and by Emergency Directives issued by the Chief Justice

       of the Supreme Court of North Carolina.7

¶ 68          A lengthy delay alone will not weigh against the State, but Defendant is

       required to show “purposeful” delays or “those which the prosecution could have

       avoided by reasonable effort.” Spinks, ¶ 28; Spivey, 357 N.C. at 121, 579 S.E.2d at



              7 The Chief Justice of the Supreme Court of North Carolina issued multiple orders
       postponing proceedings, including jury trials, by thirty days in response to the Governor’s
       declaration of a state of emergency due to Covid-19. See Order of the Chief Justice
       Emergency Directives 1 to 2 (13 March 2020); Order of the Chief Justice Emergency
       Directives 9 to 16 (21 May 2020); Order of the Chief Justice Extending Emergency
       Directives 9 to 16 (20 June 2020); Order of the Chief Justice Extending Emergency
       Directives 9-15, 20 (20 July 2020); Order of the Chief Justice Extending Emergency
       Directives 9-15, 20-22 (15 August 2020); Order of the Chief Justice Extending Emergency
       Directives 2-6, 8-15, 18, and 20-22 (15 September 2020); Order of the Chief Justice
       Extending Emergency Directives 2-5, 8-15, 18, and 20-22 (14 December 2020). These orders
       may be found on the North Carolina Judicial Branch’s website at:
       https://www.nccourts.gov/covid-19. In early 2021 the Chief Justice allowed proceedings to
       resume on a county-by-county basis depending upon the current state of Covid-19 cases in
       that county. See Order of the Chief Justice Extending Emergency Directives 2, 3, 5, 8, 11,
       12, 14, 15, 21 (14 January 2021).
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       256 (“Indeed, defendant relies solely on the length of delay and ignores the balancing

       of other factors. In light of these reasons, we conclude that the delay was caused by

       neutral factors and that defendant failed to carry his burden to show delay caused by

       the State’s neglect or willfulness.”). Defendant did not make any allegations of delay

       based upon Covid-19 shutdowns and did not demonstrate the prosecutor here could

       have avoided any delay caused by the pandemic, and this delay will not weigh against

       the State. Cf. Farmer, 376 N.C. at 416, 852 S.E.2d at 341-42 (discussing how some

       neutral factors, like crowded criminal case dockets, weigh against the State because

       the State has a “more authoritative role in the delay”). Additionally, the record

       indicates approximately two months of the final delay between Defendant’s second

       and third trials was due in part due to a medical issue suffered by Defendant’s own

       counsel.

¶ 69         While the time periods between Defendant’s arrest and trials is lengthy enough

       to shift the burden to the State, “the State offers a valid reason ‘for the lengthy delay

       of [the] defendant’s trial, [and] the burden of proof shift[ed] back to the defendant to

       show neglect or willfulness by the prosecutor.’” Spinks, ¶ 27 (quotation omitted).

       With respect to each motion, Defendant has not shown any actual neglect or

       willfulness by the prosecutor in any of the delays between his arrest, trials, and

       motions. Although there are some reasons for the delay that weigh slightly against

       the State, the State offered valid reasons for the delay, including delays incident to
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



       normal trial procedure and delays due to the effect of the Covid-19 pandemic on our

       court system in 2020. This factor does not particularly favor either party, and at best

       it might slightly favor Defendant, at least prior to 2020.

             d. Defendant’s Assertion of the Right

¶ 70         As to the third Barker factor, the trial court concluded, “The defendant has

       first asserted the right to a speedy trial by motion on February 12, 2018, after the

       matter had been pending for two years, and after acquiescing to the State’s approach

       during the prior two years of addressing the matters of the other co-defendants prior

       to trying the defendant’s cases.”

¶ 71         The third Barker factor favors Defendant. As the trial court noted, Defendant

       waited about two years to assert his right to a speedy trial, but at that point, he

       asserted his right to a speedy trial repeatedly. The State concedes as much.

                    “A criminal defendant who vigorously asserts his right to a
                    speedy trial will be considered in a more favorable light
                    than a defendant who does not.” Strickland, 153 N.C. App.
                    at 587, 570 S.E.2d at 903. A failure to assert the right, or
                    a failure to assert the right early in the process, weighs
                    against a defendant’s contention that his right has been
                    violated. [State v.] Grooms, 353 N.C. [50,] 63, 540 S.E.2d
                    [713,] 722 [(2000)].

       Spinks, ¶ 33.

¶ 72         Defendant first asserted his right to a speedy trial by a pro se motion and letter

       filed 30 January 2018. His first motion filed through counsel was filed 12 February

       2018. Defendant filed three additional speedy trial motions: the second motion on or
                                           STATE V. AMBRIZ

                                            2022-NCCOA-711

                                           Opinion of the Court



       about 23 April 2019, after his first mistrial; the third motion on 7 August 2019; and

       the fourth and final motion on 8 January 2021, between the second mistrial in August

       2019 and his third trial in March 2021. Defendant also sent an undated letter to a

       retired judge, presumably at some point in October 2018, as we can estimate by the

       trial court’s response. Even accepting the State’s argument, citing Spivey, 357 N.C.

       at 121, 579 S.E.2d at 256, that “a represented defendant ‘cannot also file motions on

       his own behalf or attempt to represent himself[,]’” Defendant’s four motions filed

       through counsel unequivocally establish he “vigorously assert[ed] his right to a

       speedy trial . . . .” Id.

              e. Prejudice to the Defendant Resulting from the Delay

¶ 73          “As to the fourth Barker factor,” the trial court concluded, “the alleged delay

       has not caused any significant prejudice to defendant, and the defendant has not

       alleged specific prejudice, such as any alleged unavailability of witnesses given the

       passage of time, in his motion.”

¶ 74          We agree that the final factor favors the State:

                      Prejudice “should be assessed in the light of the interests
                      of defendants which the speedy trial right was designed to
                      protect.” Barker, 407 U.S. at 532, 92 S. Ct. at 2193, 33
                      L.Ed.2d at 118. The identified interests the constitutional
                      right to a speedy trial protects are: (1) avoiding prolonged
                      imprisonment; (2) reducing anxiety of the accused; and (3)
                      creating the opportunity for the accused to assert and
                      exercise their presumption of innocence. See id. The last
                      of these interests is the most important aspect to the
                                          STATE V. AMBRIZ

                                          2022-NCCOA-711

                                         Opinion of the Court



                    speedy trial right, “because the inability of a defendant
                    adequately to prepare his case skews the fairness of the
                    entire system.” Id.

       Carvalho, 243 N.C. App. at 403, 777 S.E.2d at 85. “A defendant must show actual,

       substantial prejudice.” Spivey, 357 N.C. at 122, 579 S.E.2d at 257.

¶ 75         Defendant has not shown “actual, substantial prejudice.” Id. The first two

       interests protected by the right to a speedy trial are evident in nearly all

       incarcerations. Defendant was imprisoned for several years awaiting trial for the

       offenses he was ultimately convicted upon, and this imprisonment undoubtably

       caused significant “anxiety of the accused.” Carvalho, 243 N.C. App. at 403, 777

       S.E.2d at 85.     But from arrest through conviction Defendant received three

       opportunities “to assert and exercise [his] presumption of innocence.” Id.

¶ 76         Defendant admits his defense was not prejudiced by any delay, “because he did

       not call witnesses; he instead relied on the fact that the State had no evidence of his

       participation.” Defendant argues he “should not be punished due to the arbitrary

       factor that his defense was not damaged by the passage of time.” Additionally,

       Defendant argues he was prejudiced because he was “unjustly locked away, unable

       to work and see and support his family.”         The State cites Farmer and argues

       “Defendant only cite[s] generalized concerns surrounding detention” and “[t]hese are

       the exact arguments our Supreme Court already said were not sufficient.”

¶ 77         As to Defendant’s argument that his incarceration was prejudicial because he
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       was “unjustly locked away, unable to work and see and support his family[,]”

       Defendant is required to allege more than simple separation from his family, or the

       type of separation inherent to pretrial detention. See Spinks, ¶ 38 (discussing State

       v. Washington, 192 N.C. App. 277, 292, 665 S.E.2d 799, 809 (2008)). Defendant has

       not alleged any reason why separation from his family was particularly prejudicial

       as a result of the delays before his trial. He has not argued how that separation

       affects any of the interests protected by the right to a speedy trial above the prejudice

       inherent in every pretrial incarceration. Defendant instead makes a bare assertion

       that separation from his family was “unjust . . . given the weakness of the State’s case

       . . . .” This argument falls short of “actual, substantial prejudice.” Spivey, 357 N.C.

       at 122, 579 S.E.2d at 257.

¶ 78         Defendant also argues that he is prejudiced because none of his time spent in

       State jail will count against his future federal sentence. Defendant does not expand

       upon this argument. We find this argument unpersuasive. It is not uncommon for a

       criminal defendant to serve consecutive sentences for multiple offenses or for a

       defendant to be prosecuted by both State and Federal authorities.           And, as we

       discussed above, the State’s evidence was sufficient to convict Defendant on all three

       charges. Although “[t]he fact a defendant is already incarcerated while awaiting trial

       ‘does not mitigate against his right to a speedy and impartial trial[,]’” Wilkerson, 257

       N.C. App. at 934, 810 S.E.2d at 395 (quotation omitted), Defendant does not explain
                                          STATE V. AMBRIZ

                                           2022-NCCOA-711

                                          Opinion of the Court



       how this future sentence constitutes prejudice protected against by his right to a

       speedy trial. He does not allege the possibility of a concurrent sentence being lost, or

       an increase in his present imprisonment, or any worsening of the conditions of his

       imprisonment due to the “pendency of another criminal charge outstanding against

       him.” Id. (quoting Smith v. Hooey, 393 U.S. 374, 378, 21 L. Ed. 2d 607, 611 (1969)).

       The fact that Defendant will have to serve a federal sentence in addition to his state

       sentence does not constitute “actual, substantial prejudice” as Defendant presents it

       to us. Spivey, 357 N.C. at 122, 579 S.E.2d at 257.

¶ 79         As to Defendant’s argument that he “should not be punished due to the

       arbitrary factor that his defense was not damaged by the passage of time[,]” we do

       not find that Defendant is being punished because this case took several years and

       multiple trials to resolve or because he did not present evidence in his defense.

       Defendant has failed to show any prejudice that is not inherent to all pretrial

       detentions, and ultimately the only showing of prejudice is Defendant’s lengthy

       incarceration alone.    While we acknowledge the oppressive and anxiety-inducing

       nature of pretrial incarceration, it is not enough by itself to show “actual, substantial

       prejudice.” This factor weighs in favor of the State.

             f. Weighing the Factors

¶ 80         The reasons for the delay were not solely the fault of the State. Defendant has

       not presented evidence to show the delay was due to “neglect or willfulness by the
                                          STATE V. AMBRIZ

                                              2022-NCCOA-711

                                          Opinion of the Court



       prosecutor.” Spinks, ¶ 27 (quotation omitted). While Farmer indicates the State

       bears some burden for the exercise of prosecutorial preference in the order Defendant

       and co-defendants were tried, see Farmer, 376 N.C. at 416, 852 S.E.2d at 342, “[t]his

       Court has also recognized that there may be selectivity in prosecutions and that the

       exercise of this prosecutorial prerogative does not reach constitutional proportion

       unless there be a showing that the selection was deliberately based upon an

       unjustifiable standard such as race, religion, or other arbitrary classification.”

       Spivey, 357 N.C. at 121, 579 S.E.2d at 256 (quotations omitted) (discussing the effect

       of prosecutorial preference in trying capital versus noncapital murder cases).

¶ 81         “No one factor is determinative of a speedy-trial violation; ‘they must all be

       weighed and considered together[.]’” Spinks, ¶ 41 (alteration in original) (quotation

       omitted). Here, the balance of the factors weighs in favor of the State. Defendant

       has failed to show purposeful, neglectful, or willful delay by the prosecutor.

       Defendant has also failed to show “actual, substantial prejudice” as a result of any

       delay. Spivey, 357 N.C. at 122, 579 S.E.2d at 257. Upon de novo review, we hold the

       trial court did not err in balancing the Barker factors as to any of Defendant’s motions

       and denying his motions to dismiss based upon denial of his right to a speedy trial.

                                       III.     Conclusion

¶ 82         We conclude the State presented sufficient evidence to convict Defendant on

       each charge and the trial court did not err in denying Defendant’s motions to dismiss
                                 STATE V. AMBRIZ

                                  2022-NCCOA-711

                                 Opinion of the Court



based upon his assertion of a denial of his right to a speedy trial. The trial court

committed no error.

      NO ERROR.

      Judges TYSON and HAMPSON concur.